FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2021

                                     No. 04-21-00155-CV

                        IN THE INTEREST OF M.K.V., A CHILD

                       From the County Court, Val Verde County, Texas
                               Trial Court No. 2020-0007-CCl
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                       ORDER

         Appellant Mom’s brief was due to be filed with this court on June 3, 3021. See TEX. R.
APP. P. 38.6(a). After this court granted Mom’s first motion for extension of time to file her
brief, the brief was due on July 19, 2021. Two days after the once-extended due date, Mom filed
a second motion for an extension of time to file her brief—and her brief.
       Appellant Mom’s motion is GRANTED. Her brief is deemed timely filed.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court